Securities Act File No. 333-122917 ICA No. 811- 21720 As filed with the Securities and Exchange Commission on August SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ X ] Post-Effective Amendment No. 57 _ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 58 _ [ X ] (Check Appropriate Box or Boxes) Northern Lights Fund Trust (Exact Name of Registrant as Specified in Charter) 450 Wireless Blvd. Hauppauge, NY 11788 Attention: Michael Miola (Address of Principal Executive Offices)(Zip Code) (631) 470-2600 (Registrant's Telephone Number, Including Area Code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With a copy to : JoAnn M. Strasser, Esq. Thompson Hine LLP 312 Walnut Street, Suite 1400 Cincinnati, Ohio 45202 513-352-6725 (phone) 513-241-4771 (fax) Emile R. Molineaux, General Counsel Gemini Fund Services, LLC 450 Wireless Blvd. Hauppauge, New York 11788 (631) 470-2616 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): ( ) immediately upon filing pursuant to paragraph (b). (X) on August 29, 2008 pursuant to paragraph (b). ( ) 60 days after filing pursuant to paragraph (a)(1). ( ) on (date) pursuant to paragraph (a)(1). ( ) 75 days after filing pursuant to paragraph (a)(2). ( ) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ( X)this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose of this filing is to delay the effectiveness of the Trusts Post-Effective Amendment No. 48 to its Registration Statement until August 29, 2008. The Prospectus and Statement of Additional Information for the Critical Math Fund, previously filed on June 16, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 48 (accession number 0000910472-08-000348), is hereby incorporated by reference. Northern Lights Fund Trust PART C OTHER INFORMATION ITEM 23. EXHIBITS. (a)(1) Agreement and Declaration of Trust dated January 19, 2005. Previously filed on February 18, 2005 to the Registrant's Registration Statement on Form N-1A, and hereby incorporated by reference. (a)(2) Certificate of Trust as filed with the State of Delaware on January 19, 2005. Previously filed on February 18, 2005 to the Registrant's Registration Statement on Form N-1A, and hereby incorporated by reference. (b) By-Laws, effective as of January 19, 2005. Previously filed on February 18, 2005 to the Registrant's Registration Statement on Form N-1A, and hereby incorporated by reference. (c) Instruments Defining Rights of Security Holders. See Article III, Shares and Article V Shareholders Voting Powers and Meetings of the Registrants Agreement and Declaration of Trust. See also, Article II, Meetings of Shareholders of the Registrants By-Laws. (d)(1) Management Agreement between the Registrant, with respect to the Jacobs & Company Mutual Fund and Jacobs & Company, previously filed on April 24, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 11, and hereby incorporated by reference. (d)(2) Investment Advisory Agreement between the Registrant, with respect to the Critical Math Fund, and Critical Math Advisors LLC, previously filed on January 30, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 8, and hereby incorporated by reference. (d)(3) Investment Advisory Agreement between the Registrant, with respect to The Biondo Growth Fund, and Biondo Investment Advisors, LLC, previously filed on April 24, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 11, and hereby incorporated by reference. (d)(4)(a) Investment Management Agreement between the Registrant, with respect to The Ladenburg Thalmann Gaming and Casino Fund, and Ladenburg Thalmann Asset Management, Inc., previously filed on May 21, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 22, and hereby incorporated by reference. (d)(4)(b) Investment Sub-Advisory Agreement between Ladenburg Thalmann Asset Management, Inc. and Ahrens Advisors, LP, with respect to The Ladenburg Thalmann Gaming and Casino Fund, previously filed on May 21, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 22, and hereby incorporated by reference. (d)(5) Investment Advisory Agreement between the Registrant, with respect to the Biltmore Index Enhancing Fund, the Biltmore Momentum/Dynamic ETF Fund, and the Biltmore Contrarian/Momentum Fund, and Capital Group, Inc. (D.B.A. Biltmore Investment Group), previously filed on May 31, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 13, and hereby incorporated by reference. (d)(6) Investment Advisory Agreement between Arrow Investment Advisors, LLC and the Registrant, with respect to the Arrow DWA Balanced Fund and Arrow DWA Tactical Fund, previously filed on May 30, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 45, and hereby incorporated by reference. (d)(7) Sub-Advisory Agreement between Arrow Investment Advisors, LLC and Dorsey, Wright & Associates, Inc., is incorporated by reference to Post-Effective Amendment No. 17 to the Registrants Registration Statement on Form N-1A, filed on March 2, 2007. (d)(8) Investment Advisory Agreement between the Registrant, with respect to the Autopilot Managed Growth Fund, and Rhoads Lucca Capital Partners, LP, previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (d)(9) Investment Advisory Agreement between the Registrant, with respect to the Changing Parameters Fund, and Changing Parameters, LLC, previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (d)(10) Investment Advisory Agreement between the Registrant, with respect to The Palantir Fund, and Palantir Capital Management, Ltd., previously filed on May 3, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 20, and hereby incorporated by reference. (d)(11) Investment Advisory Agreement between the Registrant, with respect to the Pacific Financial Core Equity Fund, the Pacific Financial Explorer Fund, the Pacific Financial International Fund, the Pacific Financial Strategic Conservative Fund and the Pacific Financial Tactical Fund, and The Pacific Financial Group, Inc., previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (d)(12) Investment Advisory Agreement between the Registrant, with respect to Roanoke Small-Cap Growth Fund, and Roanoke Asset Management Corp., previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (d)(13) Investment Advisory Agreement between the Registrant, with respect to Gratio Values Fund, and Sherwood Advisors, LLC (D.B.A. Gratio Capital), previously filed on June 8, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 25, and hereby incorporated by reference. (d)(14) Investment Advisory Agreement between the Registrant, with respect to Arrow Alternative Solutions Fund, and Arrow Investment Advisors, LLC, previously filed on July 31, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 27, and hereby incorporated by reference. (d)(15) Investment Advisory Agreement between the Registrant, with respect to AlphaStream Special Equity Fund, and AlphaStream Portfolios, Inc, previously filed on July 31, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 27, and hereby incorporated by reference. (d)(16) Investment Advisory Agreement between the Registrant, with respect to Sierra Core Retirement Fund and Wright Fund Management, LLC, previously filed on December 17, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 35, and hereby incorporated by reference. (d)(17) Investment Advisory Agreement between the Registrant, with respect to Anchor Multi-Strategy Growth Fund and Anchor Capital Management Group, LLC, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (d)(18) Investment Advisory Agreement between the Registrant, with respect to Free Enterprise Action Fund and Action Fund Management, LLC, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (d)(19) Investment Advisory Agreement between the Registrant and Wayne Hummer Asset Management Company, with respect to PathMaster Domestic Equity Fund and Wayne Hummer Large Cap Core Fund previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (d)(20) Investment Sub-Advisory Agreement between Arrow Investment Advisors, LLC and Dorsey, Wright & Associates, Inc., with respect to Arrow DWA Tactical Fund, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (d)(21) Investment Advisory Agreement between the Registrant, with respect to EAS Genesis Fund and Emerald Asset Advisors, LLC, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (d)(22) Investment Advisory Agreement between the Registrant, with respect to KCM Macro Trends Fund and Kerns Capital Management, Inc., previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (d)(23) Investment Advisory Agreement between the Registrant, with respect to EM Capital India Gateway Fund and EM Capital Management, LLC to be filed by amendment. (d)(24) Investment Advisory Agreement between the Registrant, with respect to the MutualHedge Funds, and Equinox Fund Management, LLC, to be filed by amendment. (d)(25) Investment Advisory Agreement between the Registrant, with respect to the Oxford Global Total Return Fund, and The Oxford Private Client Group, LLC, previously filed on July 29, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 54, and hereby incorporated by reference. (d)(26) Investment Advisory Agreement between the Registrant, with respect to the Generations Multi-Strategy Fund and Three G Financial, LLC, to be filed by amendment. (d)(27) Sub-Advisory Agreement between the Registrant, with respect to the Generations Multi-Strategy Fund and FocusPoint Solutions, Inc., to be filed by amendment. (d)(28) Investment Advisory Agreement between the Registrant, with respect to the Wade Core Destination Fund and Wade Financial Group to be filed by amendment. (d)(29) Investment Advisory Agreement between the Registrant, with respect to the SouthernSun Small Cap Fund and SouthernSun Asset Management, Inc., to be filed by amendment. (e)(1) Underwriting Agreement between the Registrant and Northern Lights Distributors LLC, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (e)(2) Underwriting Agreement between the Registrant and Ladenburg Thalmann & Co., Inc., with respect to The Ladenburg Thalmann Gaming and Casino Fund, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (f) Bonus or Profit Sharing Contracts - NONE (g)(1) Custody Agreement between the Registrant and The Bank of New York, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (g)(2) Custody Agreement between the Registrant and the First National Bank of Omaha, is hereby incorporated by reference to Post-Effective Amendment No. 17 to the Registrants Registration Statement on Form N-1A, filed on March 2, 2007. (g)(3) Custody Agreement between the Registrant and The Huntington National Bank, with respect to Free Enterprise Action Fund, previously filed on April 25, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 42, and hereby incorporated by reference. (g)(4) Custody Agreement between the Registrant and Union Bank of California, N.A., with respect to the MutualHedge Funds, to be filed by Amendment. (h)(1) Fund Accounting Service Agreement between the Registrant and Gemini Fund Services, LLC, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (h)(2) Administration Service Agreement between the Registrant and Gemini Fund Services, LLC, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (h)(3) Transfer Agency Service Agreement between the Registrant and Gemini Fund Services, LLC, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (h)(4) Expense Limitation Agreement between the Registrant, with respect to the Jacobs & Company Mutual Fund, and Jacobs & Company was previously filed in Pre-Effective Amendment No. 1 to the Registration Statement dated on April 15, 2005 is incorporated herein by reference. (h)(5) Expense Limitation Agreement between the Registrant, with respect to the Critical Math Fund, and Critical Math Advisors LLC, previously filed on January 30, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 8, and hereby incorporated by reference. (h)(6) Expense Limitation Agreement between the Registrant, with respect to The Biondo Growth Fund, and Biondo Investment Advisors, LLC, previously filed on April 24, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 11, and hereby incorporated by reference. (h)(7) Expense Limitation Agreement between the Registrant, with respect to The Ladenburg Thalmann Gaming and Casino Fund, and Ladenburg Thalmann Asset Management, Inc previously filed on May 21, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 22, and hereby incorporated by reference. (h)(8) Expense Limitation Agreement between the Registrant, with respect to the Biltmore Index Enhancing Fund, the Biltmore Momentum/Dynamic ETF Fund, and the Biltmore Contrarian/Momentum Fund, and Capital Group, Inc. (D.B.A. Biltmore Investment Group), previously filed on May 31, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 13, and hereby incorporated by reference. (h)(9) Expense Limitation Agreement between Arrow Investment Advisors, LLC and the Registrant, with respect to Arrow DWA Balanced Fund, Arrow DWA Tactical Fund and Arrow Alternative Solutions Fund, previously filed on May 30, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 45, and hereby incorporated by reference. (h)(10) Expense Limitation Agreement between the Registrant, with respect to the Autopilot Managed Growth Fund, and Rhoads Lucca Capital Partners, LP previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (h)(11) Expense Limitation Agreement between the Registrant, with respect to The Palantir Fund, and Palantir Capital Management, Ltd., previously filed on May 3, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 20, and hereby incorporated by reference. (h)(12) Expense Limitation Agreement between the Registrant, with respect to the Pacific Financial Core Equity Fund, the Pacific Financial Explorer Fund, the Pacific Financial International Fund, the Pacific Financial Strategic Conservative Fund and the Pacific Financial Tactical Fund, and The Pacific Financial Group, Inc. previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (h)(13) Expense Limitation Agreements between the Registrant, with respect to Roanoke Small-Cap Growth Fund, and Roanoke Asset Management Corp., previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (h)(14) Expense Limitation Agreement between the Registrant, with respect to The Gratio Values Fund, and Sherwood Advisors, LLC (D.B.A. Gratio Capital), previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (h)(15) Expense Limitation Agreement between the Registrant, with respect to the AlphaStream Special Equity Fund, and AlphaStream Portfolios, Inc. previously filed on July 31, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 27, and hereby incorporated by reference. (h)(16) Expense Limitation Agreement between the Registrant, with respect to Sierra Core Retirement Fund and Wright Fund Management, LLC, previously filed on December 17, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 35, and hereby incorporated by reference. (h)(17) Expense Limitation Agreement between the Registrant, with respect to Anchor Multi-Strategy Growth Fund and Anchor Capital Management Group, LLC, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (h)(18) Custody Administration Agreement between Registrant and the Administrator, with respect to certain Funds of the Trust that use First National Bank of Omaha as Custodian, is hereby incorporated by reference to Post-Effective Amendment No. 17 to the Registrants Registration Statement on Form N-1A, filed on March 2, 2007. (h)(19) Expense Limitation Agreement between the Registrant, with respect to Free Enterprise Action Fund and Action Fund Management, LLC, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (h)(20) Expense Limitation Agreement between the Registrant and Wayne Hummer Asset Management Company, with respect to PathMaster Domestic Equity Fund and Wayne Hummer Large Cap Core Fund, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (h)(21) Expense Limitation Agreement between the Registrant, with respect EAS Genesis Fund and Emerald Asset Advisors, LLC, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (h)(22) Expense Limitation Agreement between the Registrant, with respect to KCM Macro Trends Fund and Kerns Capital Management, Inc., previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (h)(23) Expense Limitation Agreement between the Registrant, with respect to EM Capital India Gateway Fund and EM Capital Management, LLC to be filed by amendment. (h)(24) Expense Limitation Agreement between the Registrant, with respect to the MutualHedge Funds and Equinox Fund Management, LLC to be filed by amendment. (h)(25) Expense Limitation Agreement between the Registrant, with respect to the Oxford Global Total Return Fund and The Oxford Private Client Group, LLC, previously filed on July 29, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 54, and hereby incorporated by reference. (h)(26) Expense Limitation Agreement between the Registrant, with respect to the Generations Multi-Strategy Fund and Three G Financial, LLC to be filed by amendment. (h)(27) Expense Limitation Agreement between the Registrant, with to the Wade Core Destination Fund and Wade Financial Group to be filed by amendment. (h)(28) Expense Limitation Agreement between the Registrant, with respect to the SouthernSun Small Cap Fund and SouthernSun Asset Management, Inc. to be filed by amendment. (i)(1) Opinion of Counsel previously filed on July 7, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 50, and hereby incorporated by reference. (i)(2) Consent of Counsel previously filed on July 29, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 54, and hereby incorporated by reference. (j)(1) Consent of Independent Auditors previously filed on June 16, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 48, and hereby incorporated by reference. (j)(2) Powers of Attorney of the Trust and certain Trustees (Anthony J. Hertl, Michael Miola, L. Merill Bryan) were filed in Post Effective Amendment No. 12 on May 9, 2006 and are hereby incorporated by reference. (j)(3) Power of Attorney of Gary W. Lanzen, previously filed on May 31, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 13, is hereby incorporated by reference. (j)(4) Power of Attorney of Mark Taylor, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (j)(5) Powers of Attorney of Andrew Rogers and Kevin Wolf, previously filed on February 12, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 37, and hereby incorporated by reference. (k) Omitted Financial Statements - Not Applicable. (l) Initial Capital Agreements - Not Applicable. (m)(1) Rule 12b-1 Plan of the Jacobs & Company Mutual Fund was previously filed on February 18, 2005 to the Registrant's Registration Statement on Form N-1A, and hereby incorporated by reference. (m)(2) Rule 12b-1 Plan of the Critical Math Fund, previously filed on January 27, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 8, and hereby incorporated by reference. (m)(3) Rule 12b-1 Plan of The Biondo Growth Fund, previously filed on April 24, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 11, and hereby incorporated by reference. (m)(4) Rule 12b-1 Plan of the Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, and the Biltmore Contrarian/Momentum Fund, previously filed on May 31, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 13, and hereby incorporated by reference. (m)(5) Rule 12b-1 Plan of the Arrow DWA Balanced Fund previously filed on July 19, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 15, and hereby incorporated by reference. (m)(6) Rule 12b-1 Plan of the Autopilot Managed Growth Fund previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (m)(7) Rule 12b-1 Plan of the Pacific Financial Core Equity Fund, the Pacific Financial Explorer Fund, the Pacific Financial International Fund, the Pacific Financial Strategic Conservative Fund and the Pacific Financial Tactical Fund previously filed on May 11, 2007 in Post-Effective Amendment No. 21, and hereby incorporated by reference. (m)(8) Rule 12b-1 Plan of Roanoke Small-Cap Growth Fund filed previously filed on July 31, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 27, and hereby incorporated by reference. (m)(9) Rule 12b-1 Plan of Gratio Values Fund, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (m)(10) Rule 12b-1 Plan of Investor Shares of the AlphaStream Special Equity Fund previously filed on July 31, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 27, and hereby incorporated by reference. (m)(11) Rule 12b-1 Plan of Investor Shares of The Ladenburg Thalmann Gaming and Casino Fund previously filed on May 21, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 22, and hereby incorporated by reference. (m)(12) Rule 12b-1 Plan of Class A Shares of The Ladenburg Thalmann Gaming and Casino Fund, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (m)(13) Rule 12b-1 Plan of Investor Class Shares of The Biondo Growth Fund, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (m)(14) Rule 12b-1 Plan of Arrow Alternative Solutions Fund, previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (m)(15) Rule 12b-1 Plan of Sierra Core Retirement Fund, previously filed on December 17, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 35, and hereby incorporated by reference. (m)(16) Rule 12b-1 Plan of Anchor Multi-Strategy Growth Fund, previously filed on February 1, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 36, and hereby incorporated by reference. (m)(17) Rule 12b-1 Plan of PathMaster Domestic Equity Fund, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (m)(18) Rule 12b-1 Plan of Arrow DWA Tactical Fund, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (m)(19) Rule 12b-1 Plan of EAS Genesis Fund, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (m)(20) Rule 12b-1 Plan of KCM Macro Trends Fund, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (m)(21) Rule 12b-1 Plan of EM Capital India Gateway Fund to be filed by amendment. (m)(22) Rule 12b-1 Plan of Wayne Hummer Large Cap Core Fund, previously filed on May 2, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 44, and hereby incorporated by reference. (m)(23) Rule 12b-1 Plan of MutualHedge Funds to be filed by Amendment. (m)(24) Rule 12b-1 Plan of Oxford Global Total Return Fund to be filed by Amendment. (m)(25) Rule 12b-1 Plan of Wade Core Destination Fund to be filed by Amendment. (m)(26) Rule 12b-1 Plan of SouthernSun Small Cap Fund to be filed by Amendment. (n) Rule 18f-3 Plan, previously filed on March 20, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 40, and hereby incorporated by reference. Amended Rule 18f-3 Plan to add EM Capital India Gateway Fund, Oxford Global Total Return Fund, MutualHedge Funds, Wade Core Destination Fund and SouthernSun Small Cap Fund to be filed by amendment. (p)(1) Code of Ethics of Jacobs & Company was previously filed in Pre-Effective Amendment No. 1 to the Registration Statement dated on April 15, 2005 is incorporated herein by reference. (p)(2) Code of Ethics of Northern Lights Distributors, LLC, previously filed on October 30, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 32, and hereby incorporated by reference. (p)(3) Code of Ethics of Critical Math Advisors LLC, previously filed on January 27, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 8, and hereby incorporated by reference. (p)(4) Code of Ethics of Biondo Investment Advisors, LLC, previously filed on April 24, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 11, and hereby incorporated by reference. (p)(5) Code of Ethics of Ahrens Advisors LP, previously filed on March 16, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 10, and hereby incorporated by reference. (p)(6) Code of Ethics of Capital Group, Inc. (D.B.A. Biltmore Investment Group) previously filed on May 31, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 13, and hereby incorporated by reference. (p)(7) Code of Ethics of Arrow Investment Advisors, LLC previously filed on July 19, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 15, and hereby incorporated by reference. (p)(8) Code of Ethics of Dorsey, Wright & Associates, Inc previously filed on July 19, 2006 to the Registrants Registration Statement in Post-Effective Amendment No. 15, and hereby incorporated by reference. (p)(9) Code of Ethics of Rhoads Lucca Capital Partners, LP previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (p)(10) Code of Ethics of Changing Parameters, LLC previously filed on January 12, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 16, and hereby incorporated by reference. (p)(11) Code of Ethics of Palantir Capital Management, Ltd. previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (p)(12) Code of Ethics of The Pacific Financial Group, Inc. previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (p)(13) Code of Ethics of Roanoke Asset Management Corp. previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (p)(14) Code of Ethics of Sherwood Advisors, LLC (D.B.A. Gratio Capital) previously filed on May 11, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 21, and hereby incorporated by reference. (p)(15) Code of Ethics of AlphaStream Portfolios, Inc., previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (p)(16) Code of Ethics of Ladenburg Thalmann Asset Management, Inc. and Ladenburg Thalmann & Co. Inc., previously filed on October 2, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 29, and hereby incorporated by reference. (p)(17) Code of Ethics of Wright Fund Management, LLC, previously filed on December 17, 2007 to the Registrants Registration Statement in Post-Effective Amendment No. 35, and hereby incorporated by reference. (p)(18) Code of Ethics of Anchor Capital Management Group, Inc., previously filed on February 12, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 37, and hereby incorporated by reference. (p)(19) Code of Ethics of Action Fund Management, LLC, previously filed on May 6, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 43, and hereby incorporated by reference. (p)(20) Code of Ethics of Wayne Hummer Asset Management Company, previously filed on March 20, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 40, and hereby incorporated by reference. (p)(21) Code of Ethics of Emerald Asset Advisors, LLC, previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (p)(22) Code of Ethics of Kerns Capital Management, Inc., previously filed on April 18, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 41, and hereby incorporated by reference. (p)(23) Code of Ethics of EM Capital Management, LLC to be filed by amendment. (p)(24) Code of Ethics of Equinox Fund Management, LLC, previously filed on July 17, 2008 to the Registrants Registration Statement in Post-Effective Amendment No. 53, and hereby incorporated by reference. (p)(25) Code of Ethics of The Oxford Private Client Group, LLC to be filed by amendment. (p)(26) Code of Ethics of Three G Financial, LLC to be filed by amendment. (p)(27) Code of Ethics of FocusPoint Solutions, Inc. to be filed by amendment. (p)(28) Code of Ethics of Wade Financial Group to be filed by amendment. (p)(28) Code of Ethics of SouthernSun Asset Management, Inc. to be filed by amendment. ITEM 24. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE REGISTRANT. None. ITEM 25. INDEMNIFICATION. Article VIII, Section 2(a) of the Agreement and Declaration of Trust provides that to the fullest extent that limitations on the liability of Trustees and officers are permitted by the Delaware Statutory Trust Act of 2002, the officers and Trustees shall not be responsible or liable in any event for any act or omission of: any agent or employee of the Trust; any investment adviser or principal underwriter of the Trust; or with respect to each Trustee and officer, the act or omission of any other Trustee or officer, respectively. The Trust, out of the Trust Property, is required to indemnify and hold harmless each and every officer and Trustee from and against any and all claims and demands whatsoever arising out of or related to such officers or Trustees performance of his or her duties as an officer or Trustee of the Trust. This limitation on liability applies to events occurring at the time a person serves as a Trustee or officer of the Trust whether or not such person is a Trustee or officer at the time of any proceeding in which liability is asserted. Nothing contained in the Agreement and Declaration of Trust indemnifies, holds harmless or protects any officer or Trustee from or against any liability to the Trust or any shareholder to which such person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such persons office. Article VIII, Section 2(b) provides that every note, bond, contract, instrument, certificate or undertaking and every other act or document whatsoever issued, executed or done by or on behalf of the Trust, the officers or the Trustees or any of them in connection with the Trust shall be conclusively deemed to have been issued, executed or done only in such Persons capacity as Trustee and/or as officer, and such Trustee or officer, as applicable, shall not be personally liable therefore, except as described in the last sentence of the first paragraph of Section 2 of Article VIII. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the provisions of Delaware law and the Agreement and Declaration of the Registrant or the By-Laws of the Registrant, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Trust in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. The Underwriting Agreement provides that the Registrant agrees to indemnify, defend and hold Northern Lights Distributors (NLD), its several officers and directors, and any person who controls NLD within the meaning of Section 15 of the Securities Act free and harmless from and against any and all claims, demands, liabilities and expenses (including the reasonable cost of investigating or defending such claims, demands or liabilities and any reasonable counsel fees incurred in connection therewith) which NLD, its officers and directors, or any such controlling persons, may incur under the Securities Act, the 1940 Act, or common law or otherwise, arising out of or based upon: (i) any untrue statement, or alleged untrue statement, of a material fact required to be stated in either any Registration Statement or any Prospectus, (ii) any omission, or alleged omission, to state a material fact required to be stated in any Registration Statement or any Prospectus or necessary to make the statements in any of them not misleading, (iii) the Registrants failure to maintain an effective Registration statement and Prospectus with respect to Shares of the Funds that are the subject of the claim or demand, or (iv) the Registrants failure to provide NLD with advertising or sales materials to be filed with the FINRA on a timely basis. The Custody Agreement with the Bank of New York provides that the Registrant agrees to indemnify the Custodian and hold Custodian harmless from and against any and all losses sustained or incurred by or asserted against Custodian by reason of or as a result of any action or inaction, or arising out of Custodians performance hereunder, including reasonable fees and expenses of counsel incurred by Custodian in a successful defense of claims by the Registrant; provided however, that the Fund shall not indemnify Custodian for those losses arising out of Custodians own negligence or willful misconduct. The Fund Accounting, Transfer Agency and Administration Service Agreements with Gemini Fund Services (GFS) provides that the Registrant agrees to indemnify and hold GFS harmless from and against any and all losses, damages, costs, charges, reasonable counsel fees, payments, expenses and liability arising out of or attributable to the Registrants refusal or failure to comply with the terms of the Agreement, or which arise out of the Registrants lack of good faith, gross negligence or willful misconduct with respect to the Registrants performance under or in connection with this Agreement. The Consulting Agreement with Northern Lights Services, LLC (NLCS) provides that the Registrant agree to indemnify and hold NLCS harmless from and against any and all losses, damages, costs, charges, reasonable counsel fees, payments, expenses and liability arising out of or attributable to the Trusts refusal or failure to comply with the terms of the Agreement, or which arise out of the Trusts lack of good faith, gross negligence or willful misconduct with respect to the Trusts performance under or in connection with the Agreement. NLCS shall not be liable for, and shall be entitled to rely upon, and may act upon information, records and reports generated by the Trust, advice of the Trust, or of counsel for the Trust and upon statements of the Trusts independent accountants, and shall be without liability for any action reasonably taken or omitted pursuant to such records and reports ITEM 26. BUSINESS AND OTHER CONNECTIONS OF THE INVESTMENT ADVISER. Certain information pertaining to the business and other connections of each Advisor of each series of the Trust is hereby incorporated herein by reference to the section of the respective Prospectus captioned Investment Advisor and to the section of the respective Statement of Additional Information captioned Investment Advisory and Other Services. The information required by this Item 26 with respect to each director, officer or partner of each Advisor is incorporated by reference to the Advisors Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (SEC). Each Advisors Form ADV may be obtained, free of charge, at the SECs website at www.adviserinfo.sec.gov, and may be requested by File No. as follows: Jacobs & Company, the Adviser to the Jacobs & Company Mutual Fund File No. 801 - 55883 Critical Math Advisors LLC, the Adviser to the Critical Math Fund File No. 801 - 65306 Biondo Investment Advisors, LLC, the Adviser to The Biondo Growth Fund File No. 801 - 62775 Ladenburg Thalmann Asset Management, Inc., the Adviser to The Ladenburg Thalmann Gaming and Casino Fund File No. 801 - 54909 Ahrens Advisors L.P., the Sub-Adviser to The Ladenburg Thalmann Gaming and Casino Fund File No. 801 - 66302 Capital Group Inc. (D.B.A. Biltmore Investment Group), the Adviser to Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, and the Biltmore Contrarian/Momentum Fund File No. 801 - 67721 Arrow Investment Advisors, LLC, the Adviser to the Arrow DWA Balanced Fund, Arrow DWA Tactical Fund and Arrow Alternative Solutions Fund File No. 801 - 66595 Dorsey, Wright & Associates, Inc., the Sub-Adviser to the Arrow DWA Balanced Fund and Arrow DWA Tactical Fund File No. 801 - 29045 Rhoads Lucca Capital Partners, LP, the Adviser to Autopilot Managed Growth Fund File No. 801 - 64590 Changing Parameters, LLC, the Adviser to Changing Parameters Fund File No. 801-63495 Palantir Capital Management, Ltd., the Adviser to Palantir Fund File No. 801 - 63362 The Pacific Financial Group, Inc., the Adviser to the Pacific Financial Core Equity Fund, the Pacific Financial Explorer Fund, the Pacific Financial International Fund, the Pacific Financial Strategic Conservative Fund and the Pacific Financial Tactical Fund File No. 801 - 18151 Roanoke Asset Management Corp., the Adviser to Roanoke Small-Cap Growth Fund File No. 801- 13857 Sherwood Advisors, LLC (D.B.A. Gratio Capital), the Adviser to Gratio Values Fund File No. 801 - 68764 AlphaStream Portfolios, Inc., the Adviser of AlphaStream Special Equity Fund File No. 801- 35169 Wright Fund Management, LLC, the Adviser of Sierra Core Retirement Fund  File No. 801- 68554 Anchor Capital Management Group, LLC, the Adviser of Anchor Multi-Strategy Growth Fund  File No. - 801-69345 Action Fund Management, LLC, the Adviser of Free Enterprise Action Fund  File No. 801 - 63163 Wayne Hummer Asset Management Company, the Adviser of PathMaster Domestic Equity Fund and Wayne Hummer Large Cap Core Fund  File No. 801  16937 Emerald Asset Advisors, LLC, the Adviser of EAS Genesis Fund  File No. 801  56946 Kerns Capital Management, Inc., the Adviser of the KCM Macro Trends Fund  File No. 801  57482 EM Capital Management, LLC, the Adviser of the EM Capital India Gateway Fund  File No. 801  65860 The Oxford Private Client Group, LLC, the Adviser of the Oxford Global Total Return Fund  File No. 801- 64694 Equinox Fund Management, LLC, the Adviser of the MutualHedge Funds  File No. 801- 67852 Three G Financial, LLC, the Adviser of the Generations Multi-Strategy Fund  File No. to be supplied FocusPoint Solutions, Inc., the Sub-Adviser of the Generations Multi-Strategy Fund  File No. 801-63028 Wade Financial Group, the Adviser of the Wade Core Destination Fund  File No. 801-47676 SouthernSun Asset Management, Inc., the Adviser of the SouthernSun Small Cap Fund  File No. 801- 34451 ITEM 27. PRINCIPAL UNDERWRITER. (a) Northern Lights Distributors, LLC (NLD), the principal underwriter to Jacobs & Company Mutual Fund, The Biondo Growth Fund, Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, Biltmore Contrarian/Momentum Fund, Critical Math Fund, Arrow DWA Balanced Fund, Arrow DWA Tactical Fund, Arrow Alternative Solutions Fund, Autopilot Managed Growth Fund, Changing Parameters Fund, Gratio Values Fund, Palantir Fund, Pacific Financial Core Equity Fund, Pacific Financial Explorer Fund, Pacific Financial International Fund, Pacific Financial Strategic Conservative Fund, Pacific Financial Tactical Fund, Roanoke Small-Cap Growth Fund, AlphaStream Special Equity Fund, Sierra Core Retirement Fund, Anchor Multi-Strategy Growth Fund, EAS Genesis Fund, Free Enterprise Action Funds, PathMaster Domestic Equity Fund, Wayne Hummer Large Cap Core Fund, KCM Macro Trends Fund, EM Capital India Gateway Fund, Generations Multi-Strategy Fund, MutualHedge Funds, Wade Core Destination Fund and SouthernSun Small Cap Fund also acts as principal underwriter for the following: AdvisorOne Funds, Bryce Capital Funds, Miller Investment Trust, the North Country Funds, Northern Lights Variable Trust, Ralph Parks Portfolios Trust, Roge Partners Funds and The Saratoga Advantage Trust. Ladenburg Thalmann & Co. Inc. (LTC) serves as the underwriter to Ladenburg Thalmann Gaming & Casino Fund, also acts as underwriter for Boyar Value Fund, Inc. (b) NLD is registered with Securities and Exchange Commission as a broker-dealer and is a member of the Financial Industry Regulatory Authority, Inc. The principal business address of NLD is 4020 South 147th Street, Omaha, Nebraska 68137. NLD is an affiliate of Gemini Fund Services, LLC. To the best of Registrants knowledge, the following are the members and officers of NLD: Name Positions and Offices with Underwriter Positions and Offices with the Fund W. Patrick Clarke Manager None Brian Nielsen Manager, President, Secretary None Brian Vinchur Treasurer None For information relating to each director and officer of LTC, reference is made to Form BD (SEC File No. 8-17230) filed by Ladenburg Thalmann & Co. Inc. under the Securities Exchange Act of 1934 (c) Not Applicable. ITEM 28. LOCATION OF ACCOUNTS AND RECORDS. The following entities prepare, maintain and preserve the records required by Section 31 (a) of the 1940 Act for the Registrant. These services are provided to the Registrant for such periods prescribed by the rules and regulations of the Securities and Exchanged Commission under the 1940 Act and such records are the property of the entity required to maintain and preserve such records and will be surrendered promptly on request. Bank of New York (BONY), located at One Wall Street, New York, New York 10286, provides custodian services to the Jacobs & Company Mutual Fund, The Biondo Growth Fund, The Ladenburg Thalmann Gaming and Casino Fund, Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, Biltmore Contrarian/Momentum Fund, Arrow DWA Balanced Fund, Arrow DWA Tactical Fund, Arrow Alternative Solutions Fund, Changing Parameters Fund, Gratio Values Fund, Palantir Fund, Pacific Financial Core Equity Fund, Pacific Financial Explorer Fund, Pacific Financial International Fund, Pacific Financial Strategic Conservative Fund, Pacific Financial Tactical Fund, Roanoke Small-Cap Growth Fund and Anchor Multi-Strategy Growth Fund pursuant to a Custody Agreement between BONY and the Trust. First National Bank of Omaha (FNBO), located at 1620 Dodge Street, Omaha, NE 68197, provides custodian services to the Critical Math Fund, the Autopilot Managed Growth Fund, the AlphaStream Special Equity Fund, Sierra Core Retirement Fund, PathMaster Domestic Equity Fund, Wayne Hummer Large Cap Core Fund, EAS Genesis Fund, Wade Core Destination Fund and SouthernSun Small Cap Fund pursuant to a Custody Agreement between FNBO and the Trust. The Huntington National Bank (Huntington), located at 7 Easton Oval/EA4E72, Columbus, OH 43219, provides custodian services to Free Enterprise Action Fund pursuant to a Custody Agreement between Huntington and the Trust. Union Bank of California, National Association, 475 Sansome Street, 15th Floor, San Francisco, California 94111, (UBOC) provides custodian services to the MutualHedge Funds pursuant to a Custody Agreement between UBOC and the Trust. Gemini Fund Services, LLC (GFS), located at 4020 South 147th Street, Suite 2, Omaha, Nebraska 68137, provides transfer agent and dividend disbursing services pursuant to a Transfer Agency and Service Agreements between GFS and the Trust. In such capacities, GFS provides pricing for each Funds portfolio securities, keeps records regarding securities and other assets in custody and in transfer, bank statements, canceled checks, financial books and records, and keeps records of each shareholders account and all disbursement made to shareholders. GFS also maintains all records required pursuant to Administrative Service Agreements with the Trust. Northern Lights Distributors, LLC, located at 4020 South 147th Street, Omaha, Nebraska 68137, serves as principal underwriter for the Jacobs & Company Mutual Fund, The Biondo Growth Fund, Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, Biltmore Contrarian/Momentum Fund, Critical Math Fund, Arrow DWA Balanced Fund, Arrow DWA Tactical Fund, Arrow Alternative Solutions Fund, Autopilot Managed Growth Fund, Changing Parameters Fund, Gratio Values Fund, Palantir Fund, Pacific Financial Core Equity Fund, Pacific Financial Explorer Fund, Pacific Financial International Fund, Pacific Financial Strategic Conservative Fund, Pacific Financial Tactical Fund, Roanoke Small-Cap Growth Fund, AlphaStream Special Equity Fund, Sierra Core Retirement Fund, Anchor Multi-Strategy Growth Fund, EAS Genesis Fund, Free Enterprise Action Funds, PathMaster Domestic Equity Fund, Wayne Hummer Large Cap Core Fund, KCM Macro Trends Fund, EM Capital India Gateway Fund, Generations Multi-Strategy Fund, MutualHedge Funds, Wade Core Destination Fund and SouthernSun Small Cap Fund and maintains all records required to be maintained pursuant to the Funds Distribution Plan and Agreements adopted pursuant to Rule 12b-1 under the 1940 Act. Jacobs & Company, located at 300 Summers Street, Suite 970, Charleston, West Virginia, 25301, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Jacobs & Company Mutual Fund. Critical Math Advisors LLC, located at 29 Emmons Drive, Suite A-20, Princeton, NJ 08540, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Critical Math Fund. Biondo Investment Advisors, LLC, located at 544 Routes 6 & 209, PO Box 909, Milford, Pennsylvania 18337, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to The Biondo Growth Fund. Ahrens Advisors L.P., located at 1920 Abrams Parkway #373, Dallas, Texas 75214, pursuant to the Sub- Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to The Ladenburg Thalmann Gaming and Casino Fund. Capital Group Inc. (D.B.A. Biltmore Investment Group), located at Hayden Ferry Lakeside, 60 E. Rio Salado Parkway, Suite 711, Tempe, AZ 85281-9127, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Biltmore Index Enhancing Fund, Biltmore Momentum/Dynamic ETF Fund, and the Biltmore Contrarian/Momentum Fund. Arrow Investment Advisors, LLC, located at 2943 Olney-Sandy Spring Road, Suite A, Olney, Maryland 20832, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Arrow DWA Balanced Fund, Arrow DWA Tactical Fund and Arrow Alternative Solutions Fund. Dorsey, Wright & Associates, Inc., located at with offices at 8014 Midlothian Turnpike, Richmond, Virginia 23235 and 595 East Colorado Blvd., Suite 307, Pasadena, CA 91101, pursuant to the Sub-Advisory Agreement with Arrow Investment Advisors, LLC, maintains all records required pursuant to such agreement with respect to the Arrow DWA Balanced Fund and Arrow DWA Tactical Fund. Rhoads Lucca Capital Partners, LP, located at 14911 Quorum Drive, Suite 380, Dallas Texas 75254, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Autopilot Managed Growth Fund. Changing Parameters, LLC, located at 250 Oak Grove Avenue, Suite A, Menlo Park, California 94025, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Changing Parameters Fund. Palantir Capital Management, Ltd., located at 3355 West Alabama, Suite 1025, Houston, Texas 77098, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to The Palantir Fund. The Pacific Financial Group, Inc., located at 10 th Street, Suite 1523, Bellevue, WA 98004, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Pacific Financial Core Equity Fund, the Pacific Financial Explorer Fund, the Pacific Financial International Fund, the Pacific Financial Strategic Conservative Fund and the Pacific Financial Tactical Fund. Roanoke Asset Management Corp., located at 529 Fifth Avenue, 14 th Floor, New York, NY, 10017, pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Roanoke Small-Cap Growth Fund. Sherwood Advisors, LLC (D.B.A. Gratio Capital), located at 1 Liberty Plaza, 27th floor, New York, NY 10006 pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Gratio Values Fund. AlphaStream Portfolios, Inc., located at 2625 Cumberland Parkway, Suite 220, Atlanta, GA 30339 pursuant to the Investment Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to AlphaStream Special Equity Fund. Ladenburg Thalmann Asset Management, Inc., located at 153 East 53 rd Street, 49 th floor, New York, New York 10022, pursuant to the Investment Management Agreement with the Trust, and pursuant to an Underwriting Agreement with the Trust, maintains all records required pursuant to such agreements with respect to The Ladenburg Thalmann Gaming and Casino Fund. Wright Fund Management, LLC, located at 3420 Ocean Park Boulevard, Santa Monica, CA 90405, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Sierra Core Retirement Fund. Anchor Capital Management Group, LLC, located at 16140 Sand Canyon Avenue,Irvine, CA 92618, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Anchor Multi-Strategy Growth Fund. Action Fund Management, LLC, located at 12309 Briarbush Lane, Potomac, Maryland 20854, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to Free Enterprise Action Fund. Wayne Hummer Asset Management Company, located at 222 South Riverside Plaza, 28 th Floor, Chicago, Illinois 60606, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to PathMaster Domestic Equity Fund and Wayne Hummer Large Cap Core Fund. Emerald Asset Advisors, LLC, located at 2843 Executive Park Drive, Weston, Florida 33331, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to EAS Genesis Fund. Kerns Capital Management, Inc., located at Galleria Financial Center, 5075 Westheimer Road, Suite 1177, Houston, Texas 77056, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the KCM Macro Trends Fund. EM Capital Management, LLC, located at 920 Country Club Drive,Suite 1-E, Moraga, CA 94556, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to EM Capital India Gateway Fund. The Oxford Private Client Group, LLC, 1900 LaSalle Avenue N., Minneapolis, Minnesota pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the MutualHedge Funds. Equinox Fund Management, LLC, 1660 Lincoln Street, Suite 100, Denver, CO 80264, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the MutualHedge Funds. Three G Financial, LLC, 5940 South Rainbow Boulevard, Las Vegas, Nevada 89118, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Generations Multi-Strategy Fund. FocusPoint Solutions, Inc., 3ardenview Ave, Portland, OR 97225, pursuant to the Sub-Advisory Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the Generations Multi-Strategy Fund. Wade Financial Group, 5500 Wayzata Blvd, STE 200, Minneapolis, MN 55416, pursuant to the Advisory Agreement with the Trust, maintains all records, required pursuant to such agreement with respect to the Wade Core Destination Fund. SouthernSun Asset Management, Inc., 6000 Poplar Avenue, Suite 220, Memphis, Tennessee38119, pursuant to the Investment Management Agreement with the Trust, maintains all records required pursuant to such agreement with respect to the SouthernSun Small Cap Fund. ITEM 29. MANAGEMENT SERVICES. Not applicable. ITEM 30. UNDERTAKINGS. See Item 25, above, third paragraph. Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, and Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirement for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized in the City of Hauppauge, State of New York on the 14 th day of August 2008. NORTHERN LIGHTS FUND TRUST (Registrant) /s/ Andrew Rogers By: Andrew Rogers, President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Michael Miola* Trustee & Chairman August 14 , 2008 L. Merill Bryan* Trustee August 14 , 2008 Gary Lanzen* Trustee August 14 , 2008 Anthony Hertl* Trustee August 14 , 2008 Mark Taylor* Trustee August 14 , 2008 /s/ Andrew Rogers Andrew Rogers President and Principal Executive Officer August 14 , 2008 Kevin Wolf* Kevin Wolf Treasurer and Principal Accounting Officer August 14 , 2008 By: Date: /s/ Emile R. Molineaux August 14 , 2008 Emile R. Molineaux *Attorney-in-Fact  Pursuant to Powers of Attorney filed in Post-Effective Amendment No. 37 to the Registrants Registration Statement on February 12, 2008., in Post-Effective Amendment No. 36 to the Registration Statement on February 1, 2008, in Post-Effective Amendment No. 13 to the Registration Statement on May 31, 2006, and in Post-Effective Amendment No. 12 to the Registration Statement on May 9, 2006.
